Title: Enclosure: Thomas Jefferson’s Account with William Bentley, 26 January 1810
From: Jefferson, Thomas,Bentley, William
To: 


            Copy of the statement of paiments furnished by Colo Bentley.
             ‘the following paiments have been made to mr Hanson, as pr statement given by him to the Commissioners, & by one of them to me.
            
              
                
                
                £sd
              
              
                1797.
                 Aug. 5. then recd through the hands of Andrew Ronald
                384–0–2
              
              
                
                Dec. 4. then recd of Wm Bentley in cash
                150–
              
              
                1798.
                Dec. 13. then recd of Wm Bentley in tobo
                        
                198–1–8
              
              
                1799.
                 
		  Apr. 5. then recd of Wm Wiseham as exr of Andrew Ronald
                191–13–8
              
            
            the above statement was taken from mr Hanson’s furnished to me
             11. May 1801.(copy)Thomas Rector’
            
            
            
			 Calculation on the above paiments.
            
              
                
                
                
                £sd
              
              
                
                Amount of decree
                717–6–8
              
              
                
                deduct for deficiency of 34. as by stipulation £34. sterl.
                
                           45–6–8
              
              
                1790.
                Oct. 5.
                
                672–0–0
              
              
                1797.
                Aug. 5.
                 interest 6 Y–10 M
                
                           229–12–0
              
              
                
                
                
                901–12
              
              
                
                
                By then paid
                
                           384–0–2
              
              
                
                
                
                
                           517–11–10
              
              
                
                Dec. 4.
                 interest 4. Mo.
                
                           8–12–6
              
              
                
                
                
                526–4–4
              
              
                
                
                then paid.
                
                           150–
              
              
                
                
                
                376–4–4
              
              
                1798.
                Dec. 13.
                 interest 1 Y–0 M–9 D
                
                           19–5–6
              
              
                
                
                
                395–9–10
              
              
                
                
                then paid.
                
                           198–1–8
              
              
                
                
                
                197–8–2
              
              
                1799.
                Apr. 5.
                 interest 3 M–23 D
                
                           3–2–
              
              
                
                
                
                200–10–2
              
              
                
                
                then paid.
                
                           191–13–8
              
              
                
                
                Balance remaining due
                8–16–6
              
              
                
                
                Int. on do from 1799. Apr. 5. till paid
              
            
            
              Th:
              Jefferson
          